Citation Nr: 1814465	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the undersigned held the record open for 60 days for the submission of additional evidence, which was received in April 2017.  As his substantive appeal was received in April 2014, a waiver of Agency of Original Jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has been diagnosed with bilateral sensorineural hearing loss and contends that it is due to in-service noise exposure from heavy equipment and small arms fire.  His military occupational specialty (MOS) of construction machinery operator implies a high probability of hazardous noise exposure during service.

In April 2017, the Veteran notified the Board of the existence of recently generated pertinent medical records, including an audiogram, from the White City VA Southern Oregon Center and Clinics.  These records must be obtained on remand.

In August 2011, the Veteran underwent a VA examination, at which time the examiner concluded that his bilateral hearing loss was less likely due to in-service noise exposure as his hearing was found to be normal at separation.  Since such examination, additional evidence has been received, including testimony from the Veteran that he did not undergo audiometric testing at separation from service and an April 2017 letter from a private audiologist opining that the Veteran's bilateral hearing loss was more likely than not due to in-service noise exposure as the Veteran noticed hearing loss immediately after separation.  

A review of the Veteran's service treatment records (STRs) reflect that the audiometric findings at the time of his August 1966 entrance examination were all zero except at 6000 Hertz and, at the time of his September 1968 separation examination, all were zero.  In light of the Veteran's testimony that he did not undergo audiometric testing at the time of his discharge and the fact that such was recorded as zero at all tested Hertz levels, which is highly suspect, the Board finds that such separation audiometric findings are non-probative.

However, the Veteran has not been as definitive with respect to when he first began noticing hearing loss symptoms or the degree of post-service noise exposure he endured and, as such, the Board cannot grant service connection based upon the April 2017 private opinion.  See September 1968 Report of Medical History (denying previously or currently having hearing loss), April 2009 treatment record (expressing concern after 40 years of roofing noise exposure), August 2011 VA examination report (reporting gradual onset of hearing loss and progression with first awareness of symptoms not occurring until the 1970s) and March 2017 Board hearing transcript (first noticed hearing loss in 1969).  As such, an addendum opinion is necessary to decide the claim.  


Accordingly, the case is REMANDED for the following action:

1.  Treatment records should be obtained from the White City VA Southern Oregon Center and Clinics.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Then inform the Veteran of the unavailability of these records and afford him an opportunity to submit any copies in his possession.  

2.  After completing the above development, return the file, including a copy of this remand, to the August 2011 VA examiner for an addendum opinion to determine the etiology of the Veteran's bilateral hearing loss.  If the examiner who drafted the August 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.   

After a full review of the record, to include all evidence received since the August 2011 VA examination, to specifically include the Veteran's March 2017 Board hearing testimony and the April 2017 opinion from a private audiologist, the examiner is requested to opine as to the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his military service, to include his acknowledged in-service noise exposure?

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss manifested within one year of his service separation in October 1968, i.e., by October 1969?  If so, please describe the manifestations.

In addressing such inquiries, the examiner is advised that he or she should accept as credible that the Veteran did not undergo audiometric testing at the time of his separation from service and, as such, the September 1968 audiogram should not be relied upon in rendering an opinion.  

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


